Criminal prosecution upon two indictments charging that defendants "did unlawfully, willfully and feloniously assault" two certain female persons and "did feloniously attempt to ravish and carnally know, forcibly and against her will," etc.
Upon the trial in Superior Court at the close of the State's evidence each of defendants moved for judgment as of nonsuit. As to defendant Adam Dickey, motion is denied. As to defendant Britt Logan, motion is allowed as to the charge of assault with intent to commit rape, but is denied upon the charge of an assault on a female. *Page 789 
Thereupon, defendants offered evidence, and each of them renewed motion for judgment as of nonsuit at the close of all the evidence. Motions were denied, and each defendant excepts.
Verdict: As to Adam Dickey — Guilty of assault with intent to commit rape. As to Britt Logan — Guilty of an assault on a female.
Judgment: As to each defendant — Imprisonment as specified respectively.
Defendants each appeal therefrom to Supreme Court and assign error.
The only error assigned on this appeal is refusal of the court to grant motions of defendants for judgments as of nonsuit.
In this connection, no useful purpose will be served by a recitation of the evidence. However, after careful consideration of all the evidence offered on the trial below, as shown in the case on appeal, we are of opinion that the evidence is of sufficient import to take the case to the jury, and to support the verdicts rendered. Hence, in the judgments below we find
No error.